Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 11/23/2020. An Interview held on 2/17/2021 resulted in amendments to claims 1, 6, 11 and 16 and cancellation of claims 2, 7, 12 and 17. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given over Internet communication with attorney Doug Owens on 18th of February 2021.

The application has been amended as follows: 

 1. (Currently Amended) A method by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a first packet including a first header related to a data radio bearer;
receiving, from the terminal, a second packet corresponding to the first packet; and
generating a third packet based on the second packet, wherein in case the second packet indicates that a reflective quality of service (QoS) operation of the terminal is completed, the third packet is generated by omitting a quality of service (QoS) flow identifier (ID), or is generated to include a second header including a reflective QoS indicator to indicate that the terminal is not to update information on the data radio bearer; and
transmitting, to the terminal, the third packet indicating that the terminal is not to update information on the data radio bearer.

2. (Cancelled) 

3.  (Previously Presented) The method of claim 1, wherein the second packet indicating that the reflective QoS operation of the terminal is completed is a dummy packet including a header, and
wherein the header of the dummy packet includes a quality of service (QoS) flow identifier (ID) included in the first packet.

4. (Previously Presented) The method of claim 1, wherein the second packet indicating that the reflective QoS operation of the terminal is completed is an uplink data packet including a header, and
wherein the header of the uplink data packet includes a quality of service (QoS) flow identifier (ID) included in the first packet.

5.  (Original) The method of claim 4, wherein the uplink data packet comprises at least one of packet data convergence protocol status report information for a packet received from the base 

6.  (Currently Amended) A method by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a first packet including a header which includes a quality of service (QoS) flow identifier (ID) and a reflective QoS indicator;
mapping the QoS flow ID to a data radio bearer to which the first packet is transmitted and storing the mapped QoS flow ID; 
transmitting, to the base station, a second packet corresponding to the first packet; and
receiving, from the base station, a third packet generated based on the second packet,
wherein in case the second packet indicates that a reflective QoS operation of the terminal is completed, the QoS flow ID is omitted in the third packet or the third packet includes a second header including a reflective QoS indicator indicating that the terminal is not to update information on the data radio bearer.

7.  (Cancelled)

8.  (Previously Presented) The method of claim 6, wherein the predetermined condition includes the second packet indicating that the reflective QoS operation of the terminal is completed is a dummy packet including a header, and 
wherein the header of the dummy packet includes the QoS flow ID included in the first packet.

9.  (Previously Presented) The method of claim 6, wherein the second packet indicating that the reflective QoS operation of the terminal is completed is an uplink data packet including a header, and
wherein the header of the uplink data packet includes the QoS flow ID included in the first packet.



11. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to control the transceiver to: 
transmit, to a terminal, via the transceiver, a first packet including a first header related to a data radio bearer, 
receive, from the terminal, via the transceiver, a second packet corresponding to the first packet, and 
generate a third packet based on the second packet, wherein in case the second packet indicates that a reflective quality of service (QoS) operation of the terminal is completed, the third packet is generated by omitting a quality of service (QoS) flow identifier (ID), or is generated to include a second header including a reflective QoS indicator to indicate that the terminal is not to update information on the data radio bearer, and
transmit, to the terminal via the transceiver, the third packet indicating that the terminal is not to update information on the data radio bearer.

12. (Cancelled) 

13. (Previously Presented) The base station of claim 11, wherein the second packet indicating that the reflective QoS operation of the terminal is completed is a dummy including a header, and
wherein the header of the dummy packet includes packet including a quality of service (QoS) flow identifier (ID) included in the first packet.


wherein the header of the uplink data packet includes a quality of service (QoS) flow identifier (ID) included in the first packet.

15. (Original) The base station of claim 14, wherein the uplink data packet comprises at least one of packet data convergence protocol status report information for a packet received from the base station, radio link control automatic repeat request reception response information, and user information.

16. (Currently Amended) A terminal by a wireless communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to control the transceiver to: 
receive, from a base station, via the transceiver, a first packet including a first header which includes a quality of service (QoS) flow identifier (ID) and a reflective QoS indicator, 
map the QoS flow ID to a data radio bearer to which the first packet is transmitted and store the mapped QoS flow ID, 
transmit, to the base station, via the transceiver, a second packet corresponding to the first packet, and
receive, from the base station, via the transceiver, a third packet generated based on the second packet,
wherein in case the second packet indicates that a reflective QoS operation of the terminal is completed, the QoS flow ID is omitted in the third packet or the third packet includes a second header including a reflective QoS indicator indicating that the terminal is not to update information on the data radio bearer.

17. (Cancelled)


wherein the header of the dummy packet includes the QoS flow ID included in the first packet.

19. (Previously Presented) The terminal of claim 16, wherein the second packet indicating that the reflective QoS operation of the terminal is completed is an uplink data packet including a header, and
wherein the header of the uplink data packet includes the QoS flow ID included in the first packet.

20. (Original) The terminal of claim 19, wherein the uplink data packet comprises at least one of packet data convergence protocol status report information for a packet received from the base station, radio link control automatic repeat request reception response information, and user information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Instant Invention provides a method to reduce processing between UE and gNB in 5G NR systems by eliminating signaling overhead once a QoS flow is established on a data radio bearer (DRB). The idea of omitting the QoS header once a DRB is established was first proposed in R2-1700842 (section 4.2). The distinguishing feature of the Instant Invention is an acknowledgement from the UE upon completion of QoS DRB setup. Therefore,

Allowable Subject Matter
Claims 1, 3-5, 6, 8-10, 11, 13-15, 16, 18-20 renumbered as claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.M./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415